IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,088


EX PARTE JOSEPH NERIZ, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM EL PASO COUNTY



 Per Curiam.

 
O P I N I O N


 This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, V.A.C.C.P.  Applicant was convicted of aggravated sexual assault and his
punishment was assessed at ten years imprisonment.
	Applicant contends that he was denied an opportunity to appeal his conviction because
the trial court and counsel failed to adequately assure that he be allowed to pursue his appeal. 
The trial court finds that Applicant is entitled to an out-of-time appeal.  Therefore, Applicant
is entitled to relief and Applicant is granted leave to file an out-of-time appeal from his
conviction in cause number 20020D00544-346 from the 346th Judicial District Court of El
Paso County.  The proper remedy in a case such as this is to return Applicant to the point at
which he may give written notice of appeal.  He may then follow the proper procedures in
order that a meaningful appeal may be filed.  We hold that should Applicant desire to seek
to prosecute an appeal, he must take affirmative steps to see that written notice of appeal is
given within thirty days after the mandate of this Court has issued.

DELIVERED: February 9, 2005
DO NOT PUBLISH